                             Case 4:21-cv-01483-DMR Document 3 Filed 03/01/21 Page 1 of 2




                    1
                                                                                                             AR O 1 2021
                    2                                                                                      SUSAN Y. SOONG
                                                                                                       CLERf<, U.S. DISTRICT COURT
                    3                                   UNITED STATES DISTRICT COURT                  NORTH DISTRICT OF CALIFOrn�IA

                    4                                  NORTHERN DISTRICT OF CALIFORNIA

                    5
                          VITALY EVGENIEVICH PILKIN,
                    6                                                          Case No. 21-cv-01483-DTV[R
                                          Plaintiff,
                    7
                                   v.                                         ORDER SETTING INITIAL CASE
                    8                                                         MANAGEMENT CONFERENCE
                          GOOGLE LLC,                                         AND ADR DEADLINES
                    9
                                         Defendant.
                   10

                   11

        ro         12            IT IS HEREBY ORDERED that this action is assigned to the Honorable Donna M. Ryu .
       ......
 t
 ;:::!     s
         <-8       13    When serving the complaint or notice of removal, the plaintiff or removing defendant must serve
u......0 :..::::
           ro
-� u               14    on all other parties a copy of this order, the Notice of Assignment of Case to a United States
.;=j4-<
-�         0
Qt>                15    Magistrate Judge for Trial, and all other documents specified in Civil Local Rule 4-2. Plaintiffs or
 vi
 <l)
         ·c
      ......
+-'    Vl
 (tj ......
v.i Q              16    removing patties must file a consent or declination to proceed before a magistrate judge within 14
"O
 <l)
           s
           (!)
                   17    days of the filing of the complaint oi· the removal. All other parties must file a consent or
.t:: ..s::
 s::::: t::
�
         z 0
                   18    declination within 14 days of appearing in the case. All parties who have made an appearance

                   19   · must file a consent or declination within 7 days of the filing of a dispositive motion or the case

                   20    will be reassigned to a district comt judge. Counsel must comply with the case schedule listed

                   21    below unless the Court otherwise orders.

                   22           IT IS FURTHER ORDERED that this action is assigned to the Alternative Dispute

                   23   Resolution (ADR) Multi-Option Program governed by ADR Local Rule 3. Counsel and clients

                   24    shall familiarize themselves with that rule and with the material entitled "Dispute Resolution

                   25   Procedures in the Northern District of California" on the Court ADR Internet site at

                   26    http://www.cand.uscourts.gov/aclr. A limited number of printed copies are available from the

                   27   Clerk's Office for parties in cases not subject to the court's Electronic Case Filing program (ECF).

                   28           IT IS FURTHER ORDERED that plaintiff or removing defendant serve upon all parties
                            Case 4:21-cv-01483-DMR Document 3 Filed 03/01/21 Page 2 of 2




                  1   the brochure entitled "Consenting To A Magistrate Judge's Jurisdiction In The Northern District

                  2   Of California", additional copies of which can be downloaded from the court's Internet website:
                  3   hUp://·ww w.cand.uscomts.gov.
                  4

                  5                         CASE SCHEDULE - ADR MULTI-OPTION PROGRAM

                  6       Date                    Event                                                           Governing Rule

                  7       3/1/2021                Complaint Filed

                  8       5/12/2021               *Last day to:                                                   FRCivP 26(1'} &
                                                  • meet and confer re: initial disclosures, early                ADR L.R.3-5
                  9                               settlement, ADR process selection, and discovery
                                                  plan
                 10
                 11                               • file ADR Certification signed by Patties and                  Civil L.R. 16-8(b)
                                                  Counsel (form available at                                      & ADR L.R. 3-S(b)
                 12                               http://v-,1,v,v.cancl.uscourts.gov)
          s
          (1j
t::
 ;::l
      ......
 0 �
        ......   13       5/26/2021               **Last day to file Rule 26(£) Report, complete                  FRCivP 26(a} (I)
u
                                                  initial disclosures or state objection in Rule 26(£)            Civil L.R. 16-9
-� u
 ....., (1j

 b<+-<
                 14                               Report and file Case Management Statement per
  {/) 0
.......
Cl-�             15                               Standing Order re Contents of Joint Case
  {/)
 Q)
-+-'
        1--<
     .....,
      Ul
                                                  Management Statement
 (tj ......
....., Cl        16                               (also available at htt12://wv,rw.cand.uscourts.gov)
�s
 Q)       Q)
                 17
::=: ...c::               6/2/2021                INITIAL CASE MANAGEMENT                                        Civil L.R. 16-10
 i::::: t::
:::i 0
        z        18                               CONFERENCE (CMC) at 1 :30 PM in:
                                                  Comtroom 4, 3rd Floor
                 19                               Ronald Dellums Federal Building
                 20                               1301 Clay Street
                                                  Oakland, CA 94612
                 21

                 22   * Ifthe Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 21
                      days in advance ofthe Initial Case Management Conference.
                 23
                      ** lfthe Initial Case Management Conference is continued, unless otherwise ordered this deadline is continued to 7
                 24   days in advance ofthe Initial Case Management Conference.

                 25

                 26

                 27
                 28
                                                                               2
